United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1626
Issued: March 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 10, 2009 appellant filed a timely appeal from an April 8, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying his hearing request. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s hearing request.
FACTUAL HISTORY
On September 23, 2003 appellant, a 66-year-old mail carrier, filed an occupational
disease claim (Form CA-2) for tennis elbow and left shoulder pain. He first became aware of his
condition and that it was caused by his employment on September 16, 2003.
Appellant underwent medical treatment and submitted evidence supporting his claim. By
decision dated October 1, 2003, the Office accepted his claim for left shoulder epicondylitis and
left shoulder strain.

Appellant underwent medical treatment and submitted additional medical evidence
supporting his claim.
By letter dated March 18, 2009, the Office acknowledged appellant’s representative and
advised him that appellant’s claim was currently open for conservative medical care and was
accepted for left lateral epicondylitis and left shoulder strain.
On March 20, 2009 appellant, through his attorney, requested an oral hearing.
Appellant’s representative indicated he was seeking review of the Office’s March 18, 2009
decision.
By decision dated April 8, 2009, the Office denied appellant’s hearing request finding
that the record contained no final decision dated March 18, 2009.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought. If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.1 The Board has held that the Office, in its broad discretionary
authority in the administration of the Federal Employees’ Compensation Act,2 has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
that the Office must exercise this discretionary authority in deciding whether to grant a hearing.3
The Office’s procedures, which require the Office to exercise its discretion to grant or deny a
hearing when the request is untimely or made after reconsideration, are a proper interpretation of
the Act and Board precedent.4
ANALYSIS
Under the Act, a hearing request may only be granted following a final decision.5 The
Office’s March 18, 2009 letter, though, was merely informational in nature and referenced
findings of the Office’s October 1, 2003 decision, which had accepted appellant’s claim. As
there was no final decision of record issued within 30 days prior appellant’s request for a
hearing to March 18, 2009, the Office properly denied appellant’s hearing request. While on
appeal appellant stated that he was appealing a decision of the Office dated February 12, 2009,
the Board notes there is no decision or document of record dated February 12, 2009.
1

Claudio Vazquez, 52 ECAB 496 (2001).

2

5 U.S.C. §§ 8101-8193.

3

Marilyn F. Wilson, 52 ECAB 347 (2001).

4

Herbert C. Holly, 33 ECAB 140, 142 (1981).

5

5 U.S.C. § 8124.

2

The Board finds that the Office properly denied appellant’s hearing request as there is no
adverse decision of record from which to request a hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s hearing request.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 8, 2009 decision is affirmed.
Issued: March 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

